Citation Nr: 0810757	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969, and was the recipient of the Combat Infantry 
Badge and Vietnam Campaign Medal.  He also had subsequent 
active duty and inactive duty for training with the Army 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied service connection for PTSD. The RO issued a 
notice of the decision in October 2002, and the veteran 
timely filed a Notice of Disagreement (NOD) in January 2003. 
Subsequently, in December 2003 the RO provided a Statement of 
the Case (SOC), and thereafter, in January 2004, the veteran 
timely filed a substantive appeal.

The veteran did not request a hearing on this matter, as 
reflected in his July 2006 letter.  On appeal in September 
2006 the Board determined that the RO had erred in not 
treating the issue as a claim to reopen, but nonetheless 
reopened the service connection claim for PTSD, and remanded 
the case for further development, to include providing proper 
Veterans Claims Assistance Act (VCAA) notice and performing a 
VA psychiatric examination to determine whether the veteran 
currently had a PTSD diagnosis.  In November 2007 the RO 
issued a Supplemental Statement of the Case (SSOC).  

The Board finds that the Appeals Management Center (AMC)/RO 
complied with the September 2006 Remand directive, and 
therefore the Board may proceed with its review of the 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, any resulting prejudice has 
been rebutted.

2.  The veteran engaged in combat while on active duty in 
Vietnam.

3.  The overwhelming preponderance of the psychiatric and 
other competent evidence of record, to include reports of 
numerous, thorough psychiatric examinations, weighs against 
a finding that the veteran meets the diagnostic criteria for 
PTSD.  


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2006 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The December 2006 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) a current 
diagnosis of PTSD; (b) a relationship between the current 
PTSD and an event in service; and (c) credible supporting 
evidence that a claimed in-service stressor occurred.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination for him, and 
further informed him of how VA calculates disability ratings 
and assigns effective dates in compliance with Dingess.  It 
also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession.  
The Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2002 RO decision that is the subject of this appeal 
in its December 2006 letter.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board finds that any presumed prejudice to the veteran as 
a result of the belated VCAA notice has been rebutted.  The 
RO cured this defect by providing complete VCAA notice 
together with readjudication of the claim, as demonstrated by 
the November 2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence and the veteran in fact did 
receive multiple psychiatric examinations, to include as 
recently as April 2007, which were thorough in nature and 
adequate for the purposes of deciding this claim.  As 
explained in more detail below, these evaluations essentially 
ruled out a current diagnosis of PTSD.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.






II. Law & Regulations

a. Service Connection for PTSD
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy, as in this case, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f); accord Stone v. Nicholson, 480 F.3d 
1111, 1113 (Fed. Cir. 2007) (noting that "in order for a 
veteran to be able to show service-connection for an injury 
using only lay evidence, the veteran must have engaged in 
combat with the enemy"); Sizemore, 18 Vet. App. at 270.  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; accord Sizemore, 
supra, at 272.  This may be established through "recognized 
military citations or other supportive evidence."  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Stone, 480 F.3d at 1114 (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Sizemore, 18 Vet. App. at 270; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Because the question of whether the veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  In addition, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The service personnel records show that the veteran served on 
active duty from November 1967 to August 1969, and was the 
recipient of the Combat Infantry Badge and Vietnam Campaign 
Medal.  

The service medical records include a July 1967 Pre-Induction 
Report of Medical Examination includes a normal mental status 
examination.  In an August 1969 Report of Medical 
Examination, the veteran received a normal clinical 
evaluation, to include a normal psychiatric assessment.  The 
accompanying Report of Medical History reveals no reports of 
psychological problems, to include depression, excessive 
worry or nervous trouble if any sort.  The veteran stated 
that he was in good health.

In a February 1979 Report of Medical Examination, the 
clinician gave the veteran a normal clinical evaluation, to 
include for any psychiatric abnormalities.  The companion 
Report of Medical History reveals no reports of psychiatric 
symptomatology.

The veteran did not indicate that he had experienced any 
psychiatric symptoms in his February 1982 Report of Medical 
History.

August 1985 and May 1986 Reports of Medical Examination for 
Army Reserve Enlistment assessed the veteran as having normal 
neurological functioning.  In the accompanying August 1985 
and May 1986 Reports of Medical History, the veteran did not 
indicate that he had any psychological difficulties, to 
include depression, excessive worry or nervous trouble of any 
sort.  He stated that he had good or excellent health.

The veteran's October 1990 Report of Medical Examination 
reveals an abnormal psychiatric evaluation, specifically, 
that he was "fidgety + nervous."  In this Report's Summary 
of Defects, the clinician noted the veteran's history of 
depressive symptoms, being reactive to situational problems, 
but no evidence pointed to a mental disorder at present.  In 
the accompanying Report of Medical History, the veteran 
indicated that had depression or excessive worry and that he 
did not know if he had nervous trouble of any sort.  In the 
Report the clinician noted that the veteran was "very 
nervous since returning from Vietnam - combat experience - 
Flashbacks(?)."

In an October 1994 Pre-Medical Qualification Checklist Form, 
the veteran conveyed that he did not suffer from any 
psychological illness, to include depression, excessive worry 
or nervous trouble.  November 1994 Reports of Medical 
Examination contain normal psychiatric clinical evaluations 
and the accompanying Reports of Medical History indicate no 
psychiatric illnesses.

A February 1995 Report of Medical Examination reflects a 
normal clinical evaluation, to include a psychiatric 
assessment.  In the companion Report of Medical History, the 
veteran indicated that he experienced good health, and no 
psychological problems.

Post-service, a VA medical record dated March 1996 reflects 
that the veteran received a diagnosis of major depression.  
In a May 1996 VA Medical Certificate, the physician indicated 
that the veteran had depression, not otherwise specified, and 
a September 1996 VA psychiatric examination discloses that 
the veteran had a substance abuse disorder and alcohol 
dependence by history and record.

In a June 1997 examination before a Board of three 
Compensation and Pension psychiatrists, the examiners noted 
the veteran's combat service history and his complaints of 
feeling sad and anxious.  He exhibited no thought disorder or 
suicidal ideation.  Based on these data, the three-member 
Board determined unanimously that there were no criteria in 
the veteran's history and mental exploration for a PTSD 
diagnosis.  Instead, they diagnosed the veteran with 
depressive disorder not otherwise specified (mild) as well as 
substance use disorder and alcohol abuse or dependence by 
history and record.

In an August 2001 VA Medical Certificate, Dr. J.A.J., a 
private psychiatrist, described the veteran's infantry 
service in Vietnam and that he witnessed the death and 
wounding of soldiers.  The veteran discussed having recurrent 
nightmares about his active duty combat experiences and that 
loud noises, such as fireworks took his mind back to Vietnam.  
He also indicated that he had suicidal ideation. Dr. J.A.J. 
therefore asserted that "[w]ithout any reasonable doubt [the 
veteran] is suffering from severe PTSD as [a] result of his 
service in Vietnam."  He did not elaborate on this opinion 
and did not assess the veteran in conformity with the 
criteria enunciated in the DSM-IV.

An August 2001 Examination for Housebound Status indicates 
that the veteran had a history and current diagnoses of 
severe depression and anxiety.  A December 2001 VA medical 
report also contains a diagnosis of severe depression. 
Neither medical report reflects a PTSD diagnosis.

In a December 2001 to January 2002 VA psychiatric examination 
report, the examiner noted the veteran's account that he 
dreamed about Vietnam and had feelings of loneliness, sadness 
and fearfulness.  The veteran further indicated that he would 
become very sad on rainy days, as he recalled the rainy 
season in Vietnam. He also stated that he was intolerant of 
sudden noises, especially loud sounds, like firecrackers, and 
the examiner observed him to be depressed, withdrawn and ill 
humored.  The veteran exhibited no hallucinations and had no 
suicidal plans, but appeared to have an angry and depressed 
mood.  He displayed adequate affect, orientation x 3, memory, 
and cleanly appearance.

Based on the veteran's accounts, the mental status 
examination and a review of the veteran's entire medical 
record, the examiner gave the veteran a diagnosis of major 
depression, recurrent; alcohol dependence, in remission; and 
strong borderline and avoidant characteristics.  He did not 
diagnose the veteran with PTSD.

A January 2002 private medical notation by Dr. C.M.M.P. 
similarly diagnosed the veteran with severe depression.  In a 
February 2002 private medical notation, the clinician cited a 
history of PTSD.  Also in February 2002, a private medical 
doctor, who evaluated the veteran on admission to a hospital, 
appears to have diagnosed the veteran with major depression 
and PTSD according to DSM-IV.

In a March 2002 VA psychiatric examination report, the 
examiner noted that the veteran was clean and adequately 
dressed with good attention, concentration and memory.  He 
was alert and oriented x 3, but he exhibited a somewhat 
depressed mood and blunted affect.  The veteran had clear and 
coherent speech, did not hallucinate and had no suicidal or 
homicidal ideation. He had fair insight and judgment with 
good impulse control.  The veteran described traumatic 
experiences in Vietnam, such as the death of two individuals 
after an attack at Pleiku, but did not provide precise 
details or specific locations and dates of the alleged 
incident. The veteran also described encountering the 
Vietcong and receiving contusions after jumping out of a 
helicopter.  He indicated that he felt sadness and anguish 
due to these Vietnam experiences.

Based on the veteran's record, history and evaluations, the 
March 2002 VA examiner determined that the veteran did not 
fulfill the diagnostic criteria for PTSD. Instead, the 
examiner diagnosed the veteran with depressive disorder, not 
otherwise specified.  In addition, the examiner commented 
that Dr. J.A.J.'s August 2001 "short report d[id] not detail 
the alleged stressors nor described the symptomatology or 
history in which he based the given diagnosis of [PTSD]."  
The examiner also noted that PTSD had never been previously 
diagnosed during treatment.

In an August 2002 VA psychiatric examination report, the 
clinician reviewed the veteran's record, service history, 
personal history, work history and medical history. 
Specifically, she recounted the veteran's report of 
experiencing nightmares about Vietnam combat and his feelings 
of depression.  The veteran indicated that he had auditory 
hallucinations.  The examiner noted the veteran's adequate 
hygiene and cooperative attitude during the interview.  He 
displayed a constricted affect, depressed mood, a normal 
thought content, coherent thought process, and intact memory 
but exhibited poor insight and fair judgment. He was oriented 
x 3.

Based on this review and the examination of the veteran, the 
August 2002 VA psychiatrist determined that the veteran did 
not satisfy the criteria for a PTSD diagnosis, and instead, 
she diagnosed him with major depression.  She noted that the 
veteran did not present the symptomatology or history of 
PTSD, but did show a clinical picture of depression and past 
polysubstance abuse.

In December 2002, J.J.F., a Master of Social Work, described 
the veteran's symptoms in a Summary of Treatment.  Based on 
the veteran's accounts, J.J.F. determined that the veteran 
was exposed to traumatic events in Vietnam as an infantryman, 
to include exposure to death and the deaths of friends during 
combat. Post-service the veteran exhibited unstable behavior, 
poor job history, and frequent alcohol use to diminish 
emotional symptoms. J.J.F. offered his impression that the 
veteran met the criteria for PTSD according to DSM- IV, 
although he acknowledged that "[t]his impression needs to be 
confirmed by a psychiatrist."

In April 2007 the veteran again submitted to a VA examination 
to assess whether he currently had PTSD.  The examining 
physician reviewed the claims file.  She noted that the 
veteran had consulted with private psychiatrists for his 
depression and continued to receive treatment for this mental 
disorder.  The examiner also described the veteran's account 
that he had served in combat in Vietnam.  

A mental status examination revealed that the veteran 
appeared neatly groomed and cooperative.  He exhibited 
spontaneous speech, constricted affect and orientation x3.  
His thought process and content were unremarkable, and the 
veteran had insight to his mental disorder.  The veteran 
reported feeling irritable and having sleep impairment; he 
had no panic attacks, suicidal or homicidal thoughts, or 
obsessive behaviors, although he had poor impulse control and 
difficulty concentrating.  His remote, recent and immediate 
memory appeared normal.  

Based on these data, the examiner determined that the veteran 
"meets the DSM IV stressor criteria for PTSD, as well as the 
symptom criteria for re-experiencing the traumatic event and 
for hyper arousal.  Nonetheless, he does not fulfill the 
symptom criteria for avoidance of the stimulus.  The 
neuropsychiatric condition is not caused by or a result of 
[the] veteran's military service."  She thus concluded that 
the veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD, and instead, the physician diagnosed the veteran 
with dysthymic disorder, alcohol abuse and cocaine abuse in 
full remission.  She stated that these diagnoses "are three 
separate and distinct entities with no relation to one 
another.  No other mental disorder was found."           

In November 2007, the veteran submitted a document affirming 
that he had no other information or evidence to submit.      

b. Discussion 
The Board determines that, while the veteran engaged in 
combat while on active duty in Vietnam, the overwhelming 
preponderance of the evidence weighs against a post-service 
diagnosis of PTSD.  Although there are isolated references to 
PTSD in the medical records, numerous psychiatric 
examinations, which were very thorough in nature and included 
a Board of three psychiatric evaluation and another 
examination as recently as April 2007, ruled out a current 
diagnosis of PTSD.  As the overwhelming preponderance of the 
evidence is against a finding that the veteran meets the 
diagnostic criteria for PTSD in conformity with the DSM-IV 
criteria, as required by 38 C.F.R. § 4.125(a), his claim must 
be denied.

The Board recognizes that the record contains conflicting 
medical opinions with respect to whether the veteran has 
PTSD.  In such a circumstance, the Board must determine how 
much weight to afford each opinion.  See Cathell v. Brown, 8 
Vet. App. 539, 543(1996) (noting that "[i]t is the 
responsibility of the B[oard] . . . to assess the credibility 
and weight to be given to evidence"); Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).  The Board may place greater 
weight on one medical professional's opinion over another, 
depending on factors such as the reasoning employed, medical 
expertise, the thoroughness and detail of the opinion, 
whether or not, and the extent to which, they reviewed prior 
clinical records or the claims file, and other evidence.  See 
Guerrieri, supra, at 470-71 ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").     

In the instant case, medical records dated March 1996, June 
1997, December 2001, January 2002, March 2002, August 2002 
and April 2007 indicate that the veteran has depression, 
depressive disorder or dysthymic disorder, not PTSD, which 
weighs against the claim.  The Board affords minimal 
probative weight to Dr. J.A.J.'s August 2001 opinion that the 
veteran had PTSD, as he made no indication that he evaluated 
the veteran's mental disorder by using the DSM-IV criteria 
for PTSD and did not elaborate on how he reached this 
conclusion.  The Board also affords minimal probative weight 
to the December 2002 opinion of the social worker, J.J.F., 
who suggested that the veteran had PTSD, as J.J.F. 
specifically conceded that this impression would require 
confirmation by a psychiatrist.  And, as noted above, 
numerous psychiatrists did examine the veteran, both before 
and after the social worker's equivocal assessment, and these 
psychiatrists did not confirm a diagnosis of PTSD.  In 
addition, while the Board acknowledges that a single, 
February 2002, private medical record appears to indicate 
that the veteran had PTSD according to the DSM-IV criteria, 
the fact that numerous, subsequent, and more recent medical 
records dated March 2002, August 2002, and April 2007, have 
affirmatively indicated that the veteran did not satisfy the 
DSM-IV criteria for PTSD, weighs against the claim.  Boggs v. 
West, 11 Vet. App. 334, 344 (1998) ("The Court finds that 
there is a plausible basis in the record supporting the 
Board's conclusion that the more recent medical opinions were 
of greater probative value").  When viewing the evidence of 
record as a whole, the Board finds that the evidence 
preponderates against the claim, and therefore, the claim is 
denied.             

Although the Board also acknowledges the veteran's claim that 
he has PTSD, as a layperson, he lacks competence to provide a 
medical opinion about such a diagnosis.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  That is, while the veteran is certainly 
competent to describe his psychiatric symptoms, without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide an opinion on 
whether he currently has PTSD.  As a result, his own 
assertions are not probative to the critical issue in this 
case of whether the veteran currently has said diagnosis.           
   

IV. Conclusion 
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


